CaSe 1218-CV-00632-R.]J-PJG ECF NO. 50-13 filed 03/29/19 Page|D.SSO Page 1 Of 11

John Heykoop dba Eagle Towing v Michigan Sta,te Police, et al
USDC-WD No: l:}.S-cv-00632
Honorable Robert J. Jonker
Magistrate Judge Phillip J. Green

EXHIBIT 12

 

CaSe 1218-CV-00632-R.]J-PJG ECF NO. 50-13 filed 03/29/19 Page|D.SSl Page 2 Of 11

UNITED STATES DISTRICT CGURT
WESTERN DISTRICT OF M'ICHIGAN
SOU'I‘HERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,

Plaintiff,
v

MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS MCINTIRE,

De£endants.

NO. 1:18-cV-00632
HON. ROBERT J. JONKER

MAG. PHILLIP J. GREEN

 

Christ<)pher Seott Patterson (P74350)
John Seamus Brennan (P55431)
Fahey Schultz Burzych Rhodes PLC
Attorney for Plaintiff

4151 Okemos Road

Okemos, MI 48864

(517) 381-0100

Patrick S. Myers (P81444)
.Assistant Attorney General
Attorney for Defendant
Complex litigation Division
P.O. Box 30736

Lansing, MI 48909

(517) 335-3055

l

DEFENDANT CI~IRIS MCINTIRE’S RESPONSE 'I‘O PLAIN'I‘IFF’S
FIRST INTERROGATORIES

INTERROGATORIES

l. Please identify all meekers or towing companies that have been placed

on Defendants’ No-Preference Wrecker R,otation List since 2014.

RESP()NSE: I have no personal knowledge of which towing companies

have been placed on the Rockford Post No-Preference List since 2014. On

information and belief, Muskegon County Central Di_spateh maintains the

CaSe 1218-CV-00632-R.]J-PJG ECF NO. 50-13 filed 03/29/19 Page|D.332 Page 3 Of 11

rotation logs but does not document when a company Was placed on the
List.

2. Please identify all Wreckers or towing companies that have been
removed from Defendants’ No~Preference Wrecker Ca]l List in the past 10 years and
state the number of warnings issued to each prior to removal, the number of
complaints filed against each, the reason for the removal, and whether the company
was later placed back on the list and the reason therefor.

RESPONSE: To my knowledge, no towing company besides Plajnti£f' has
been removed from the Rockford Post No-Preference List in the past 10
years.

3. Piease identify the process used for reviewing applications to

Defendants’ No-Preference Wrec];er Cai] List, as well as the process used for
removing a wrecker or towing company nom Defendants’ No-Preference Wrecker
Call List.
RESPONSE: The Rockford Post follows the procedures of MSP Official
Order 48. Any application for placement on a Post’s No-Preference List
must comply With Section 48.3.6.B of MSP ()fficial order 48. The
requirements for towing companies applying for a Post’s No-Preference
List are listed in Section 48.3.5 of MSP Officiaj Order 48. Removal
procedures are listed in Section 48.3.12 of MSP Off'icial Order 48.

4. Piease identify all Wreckers and towing companies that Defendants

have called to provide services to motor Vehiclcs pursuant to their placement on

CaSe 1218-CV-00632-R.]J-PJG ECF NO. 50-13 filed 03/29/19 Page|D.333 Page 4 Of 11

Defendants’ No-Prei`erence Wrecker Call List since Plaintif{’s removal from the list
in November of 2017.

RESP()NSE: l have no personal knowledge of which towing companies
have been used by the Rockford Post for its No-Preference List since
November 2017. On information and belief from Muskegon County Central
Dispatch, the following towing companies have been used by the Rookford
Post for its No-Preference List since November 2017: AZB Towing &
Recovery, Stafford Towing, Reliable Towing Services, ASAP ToWing &
Recovery, Baxter’s Towing, and Ravenna Wrecker Service

5. Please identify any complaint made to Defendants against, aboat, or
related to any wrecker or towing company in which the subject matter involved or
was related to an alleged deficiency in the quality or type of service provided, or the
fee or rate charged by the wrecker or towing company.

RESPONSE: To my knowledge, the Rockford Post has only received
complaints about Plaintiff.

6. Please identify any lawsuit, commenced within the past 10 years, in
which either Defendant was a named party including the caption, case number,
jurisdiction, date Hled, whether ongoing or concluded and if concluded the date the
matter was closed
RESPONSE: Daniel Williarn Rudd v. City of Norton Shores et al., U.S.

District Court for the Western District of Michigan, 1:18-CV-00124~GJQ-

CaSe 1218-CV-00632-R.]J-PJG ECF NO. 50-13 filed 03/29/19 Page|D.334 Page 5 Of 11

RSK. FILt. Chris Mclntire was served on March 6, 2018, and the Court
granted Defendant Mclntire’s Motion to Dismiss on August 8, 2018.

7. Please identify the specific grounds for Plaintiff’ s removal from
Defendants’ No-Preference Wrecker Call List. 1
RESPONSE: Plaintiff' was removed from the Rockford Post No-Preference
List due to the quality of its service, including charging unreasonable
rates in violation of MSP Oi`ficial ()rder 48.

8. _ Please identify any and all individuals involved in the determination to
remove a wrecker or towing company from Defendants’ No-Preference Wrecker Call
List.

RESPONSE: Pursuant to MSP Off'icial Order 48, l made the determination
to remove Plaintiff from the Rockford Post No-Preference List.

9, Please identify any and all individuals (other than Plaintiff) that were
involved in or have knowledge of the determination to remove Plaintitf' from
Defendants’ No-Preference Wrecker Call List.

RESPONSE: Cap_tain David Roesler was made aware of the decision to
remove Plaintiff from the Rockford Post No-Preference List.

10. _Please identify all persons within MSP who drafted or had significant
input to terms and conditions of Ofilcial Order No. 48.

RESPONSE: I have no personal knowledge of the individuals involved in

the drafting of MSP ()fficial Order 48.

CaSe 1218-CV-00632-R.]J-PJG ECF NO. 50-13 filed 03/29/19 Page|D.335 Page 6 Of 11

11.' Please state whether or not there is or has been an investigation of
MSP practices relating to the establishment, maintenance and/or disposition of
wrecker/towing rio-preference lists and identify the person or persons, if any,
primarily involved in such investigation(s).
RESPONSE: l have no personal knowledge whether any investigation of
MSP practices regarding the Posts’ Noml?’reference Lists has been

conducted.

 

C.H¢ue M"’l~fr'»f\»§
l\/H State Police
Subscri`bed and sworn to before ine,
this _;3__ day of C><:,¥o\eqr , 2013.

QMMMSss-`

Notary Public g
State of Michigan, County of Kef\"\'
My commission expires: ql `l le?o.l:§w

 

CaSe 1218-CV-00632-R.].]-P.]G ECF NO. 50-13 filed 03/29/19 Page|D.336 Page 7 Of 11 '

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
JOHN HEYKOOP doing business as
EAGLE TOWING,
NO. 1:18-cv-00632

Plaintiff,
- HON. ROBERT J. JONKER

v
MAG. PHlLLlP J. GREEN

MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTiRE,

Defendants.

 

Patrick S. Myers (P81444)
Assistant Attorney General
Attorney for Defendants
Coniplex litigation Division

Christopher Scott Patterson (P74350)
John Seamus Brennan (P55431)
Fabey Schultz Burzych Rhodes PLC

Attorney for Plaintiff

4151 Okenios Road P`O' -BOX 30736
Lansmg, MI 43909

Okenios, l_\'ll 48864 (517) 335_3055

= (517) 331_0100

DEFENDANT JEFFREY WHITE’S RESPONSE TG PLAINTIFF’S
FIRST INTERROGATORIES

d INTERROGATORIES
1. Please identify all Wreckers or towing companies'that have been placed
on Defendants’ No~l?reference Wrecker Rotation List since 2014.
RESPONSE: I have no personal knowledge of Which towing companies
have been placed on the Hart Post No-Preference List since 2014. On

information and belief from Mason-Oceana County Central Dispatch, no

CaSe 1218-CV-00632-R.]J-PJG ECF NO. 50-13 filed 03/29/19 Page|D.337 Page 8 Of 11

new towing companies have been placed on the Hart Post No-Preference
List since 2014.

2. Please identify all wreckers or towing companies that have been
removed from Defendants’ No~Preference Wrecker Call List in the past 10 years and
state the number of warnings issued to each prior to removal, the number of
complaints filed against each, the reason for the removal, and whether the company
was later placed back on the list and the reason therefor
RESPONSE: To my knowledge, no towing company besides Plaintiff has
been removed from the Hart Post No~Preference List in the past 10 years.

3. Please identify the process used for reviewing applications to
Defendants’ No-Preference Wrecker Call List, as well as the process used for
removing a wrecker or towing company from Defendants’ No-Preference Wrecker
Call List.

' RESPONSE: The Hart Post follows the procedures of MSP Official Order
48. Application for placement on a Post’s No-Preference List must comply
with Section 48.3.6.B of MSP Official order 48. The_requirements for
towing companies applying for a Post’s No-Preference List are listed in
‘ Section 48.3.5 of MSP Official Order 48. Rernoval procedures are listed in
\ Section 48.3.12 of MSP Official Order 48.

4. Please identify all wreckers and towing companies that Defendants

have called to provide services to motor vehicles pursuant to their placement on

CaSe 1218-CV-00632-R.]J-PJG ECF NO. 50-13 filed 03/29/19 Page|D.338 Page 9 Of 11

Defendants’ No-Preference Wrecker Ca'll List since Plaintiff’s removal from the list
in November of 2017.

RESPONSE: 1 have no personal knowledge of which towing companies
have been used by the Hart Post for its Nc-Preference List since Novernber
2017. On information and belief from Mason-Oceana County Central
Dispatch; the following towing companies have been used by the Hart Post
for its No-Preference List since November 2017: Gundy’s Garage & Towing
and Neal’s_ ,Auto & Towing.

5. Please identify any complaint made to Defendants against, about, or
related to any Wrecker or towing company in which the subject matter involved or
was related to an alleged deficiency in the quality or type of service provided, or the
fee or rate charged by the_Wrecker or towing company
RESPONSE: To my knowledge, the Hart Post_has only received complaints
about Plaintiff and one complaint about Gundy’s Garage & Towing.

'6. Please identify any lawsuit, commenced within the past 10 years, in
- which either Defendant Was a named party including the caption, case number,
jurisdiction, date filed, whether ongoing or concluded and if concluded, the'datc the
matter was closed.

__ RESPONSE: l have no independent recollection of any other lawsuit
commenced within the past 10 years in which l was a named party.

7. Please identify the specidc grounds for Plaintifi’ s removal from

Defendants’ No-Preference Wrecker Call List.

CaSe 1218-CV-00632-R.].]-P.]G ECF NO. 50-13 filed 03/29/19 Page|D.339 Page 10 Of 11

RESPONSE: Plainti.ff Was removed from the Hart Post No-Preference List
due to the quality of its Service, in violation of MSP Official Order 48.

8. Please identify any and all individuals involved in the determination to
remove a wrecker or towing company from Defendants’ No-Prei`erence Wrecker Call
List.

RESPONSE: 'Pursuant to MSP Official Order 48, I made the determination
. to remove Plaintiff from the Hart.Post No-Preference List.

9. ‘ reese identify any and 311 individuas`(aha than means that W@re
involved in or have knowledge of the determination to remove Plaintiff from
Defendants’ No-Preference Wrecker Call List.

RESPONSE: Captain David Roesler was made aware of the decision to
remove Plaintiff from the Hart Post No~Preference List.

10. Please identify all persons within MSP who drafted Or had significant
input to_terms- and conditions cf Official Order No. 48.

RESPONSE: I have no personal knowledge of the individuals involved in
the drafting of MSP Official Order 48. -

11. l?lease state whether or not there is or has been an investigation of
MSP- practices relating to the establishment, maintenance and/or disposition of
wrecker/towing 110-preference lists and identify the person or persons, if any,

primarily involved insuch investigation(s).

CaSe 1218-CV-00632-R.].]-P.]G ECF NO. 50-13 filed 03/29/19 Page|D.34O Page 11 Of 11

RESPONSE: l have no personal knowledge whether any investigation of
MSP practices regarding the Posts’ No-Preference Lists has been

conducted

 
 

/*Z<a

Ml State Po]ioe 3
Subscribed and sgorn to before me, ' `

 

 

ass iri it day cf violent , core
f . `

" f . - f 1.

l iii t )<l thin/f

Notary Public -‘f`§

State ofMicln`gan, County of l /ll{/ tim

My commission expires: ~

Vicki S. Hasty, Notary Pub!ic
Oceana County. Michigar\-
My Comm. E)<pires: 8/6/2019

